TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00588-CV



                              Gavurnik Builders, L.P., Appellant

                                                v.

                                   John A. Darling, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
 NO. D-1-GN-06-002574, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Gavurnik Builders, L.P. and appellee John A. Darling have entered into

a settlement agreement and have filed an agreed motion to stay this appeal. We grant the motion and

abate this appeal until January 29, 2007.




                                             __________________________________________
                                             Bob Pemberton, Justice


Before Chief Justice Law, Justices Puryear and Pemberton


Filed: November 30, 2006